Title: From Benjamin Franklin to Deborah Franklin, 10 June 1770
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, June 10. 1770
I received your kind Letters of March 12 and April 24. I think you are the most punctual of all my Correspondents; and it is often a particular Satisfaction to me to hear from you, when I have no Letter from any one else.
I did per Capt. Falconer answer Sally’s Letter about her Son’s being inoculated; and told her Sir John Pringle’s Opinion as to the Probability of his not having the Small Pox hereafter. I think he advised, as no Eruption appeared, to make sure of the thing by inoculating him again. I rejoice much in the Pleasure you appear to take in him. It must be of Use to your Health, the having such an Amusement. My Love to him, and to his Father and Mother.

Capt. Ourry is gone abroad as a travelling Tutor to Lord Galway’s Son; Mrs. Strahan is at Bath; Mr. Strahan and Children, Mr. and Mrs. West and their Son, are all well at present, tho’ Mr. West himself has had a long Illness. They always enquire after you and I present your Compliments. Poor Nanny was drawn in to marry a worthless Fellow, who got all her Money and then ran away and left her. So she is return’d to her old Service with Mrs. Stevenson, poorer than ever, but seems pretty patient, only looks dejected, sighs sometimes, and wishes she had never left Philadelphia. Mr. Montgomery died at Sea, as we have lately heard, and Mrs. Montgomery, who has lain in at Lisbon, will return from thence with her Boy to Philadelphia.
As to myself, I had from Christmas till Easter, a disagreable Giddiness hanging about me, which however did not hinder me from being about and doing Business. In the Easter Holidays being at a Friend’s House in the Country, I was taken with a Sore Throat, and came home half strangled. From Monday till Friday I could swallow nothing but Barley Water and the like. I was bled largely and purged two or three times. On Friday came on a Fit of the Gout, from which I had been free Five Years. Immediately the Inflammation and Swelling in my Throat disappeared; my Foot swelled greatly, and I was confined about three Weeks; since which I am perfectly well, the Giddiness and every other disagreeable Symptom having quite left me. I hope your Health is likewise by this time quite re-establish’d; being as ever, my dear Child, Your affectionate Husband
B Franklin
